Appellant was convicted of administering strychnine poison to Eugene Savoy in sufficient quantity to cause his death. That Savoy died of strychnine poisoning is shown beyond peradventure of a doubt, but appellant earnestly insists that the evidence is insufficient to show that she administered it to him.
An able presentation of both the theory of the State and defendant *Page 631 
is made by the attorney for the defendant and the attorneys for the State. After a careful review of the testimony we are of the opinion the circumstances shown are sufficient to sustain the verdict. The court instructed the jury that it was a case depending on circumstantial evidence in a well prepared charge. Appellant makes no complaint of the charge, and viewing the evidence as we do we will not disturb the verdict.
There are several bills of exception in the record, the first complaining that Herman Nester was permitted to testify as to his opinion as to how much strychnine sulphate would produce the death of a man. The witness qualified as an expert, being a graduated chemist of several years experience, and at the time he testified being city chemist of the City of San Antonio. He made the analysis of the stomach of the deceased and testified to the finding of six-tenths of a grain of strychnine sulphate in the body of the dead man.
One of the contentions made by appellant was that deceased was a sickly man, and, therefore, may have committed suicide on account of despondency caused by his ill-health. The evidence shows that deceased and appellant became acquainted in June, and that they lived together from about July 3 until the day of his death. Appellant objected to Henry Fink, Jr., being permitted to testify that deceased had been in his employ for nearly a year, extending up to June 25th, when deceased was excused on leave of absence. That during all the months deceased was in his employ he never lost a day on account of sickness or any other cause. The court did not err in admitting this testimony.
Appellant, at the time she and deceased rented rooms from one of the witnesses, told the witness that deceased was a millionaire. After his death she said deceased was a pauper and would have to be buried by the city, at the same time saying she had $30,000 in the Frost National Bank. The record would clearly show she had no such amount of money in that or any other bank, but did have some $2400 of deceased's money in her possession at the time she said he was a pauper. This being a case depending on circumstantial evidence, the testimony was admissible, for as said by this court in Noftsinger v. State, 7 Texas Crim. App., 301, in a case depending wholly upon circumstantial evidence, the mind seeks to explore every possible source from which any light, however feeble, may be derived.
Shortly after the death of Eugene Savoy, Officer Lancaster went to his rooming place to make an investigation. He said he found about twenty-four hundred dollars in money. That appellant had some three hundred and thirty dollars in a purse, which appellant claimed was hers. He searched the premises and not finding the remainder of the money, he informed appellant he would take her to the city hall and have her searched. She then admitted she had the money, and reached down in her stocking and handed the officer some twenty-one hundred dollars. She claimed that deceased had given her the money. The officer asked her if she had a will, and she said she had, but that it *Page 632 
was at a residence near the San Antonio  Aransas Pass depot. Later she pulled off her shoe and took the will out of the bottom of the shoe. Appellant objected to this testimony on the ground that she was under arrest. There is nothing in the record to show that she was then under arrest, nor that she was arrested on that occasion even after the money was found. The money was found by reason of her statements made at the time, and this would render the testimony admissible even if she had been under arrest.
There was no error in overruling the motion requesting the court to instruct the jury to return a verdict of not guilty. As hereinbefore stated, the facts and circumstances were sufficient to authorize a verdict of guilty.
The judgment is affirmed.
Affirmed.
[Rehearing denied November 17, 1915. — Reporter.]